Citation Nr: 0122804	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disability 
as secondary to a 
service-connected left ankle condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





REMAND

The veteran served on active duty from September 1967 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which denied the veteran's claim 
for service connection for a right hip disability as 
secondary to his service-connected left ankle condition.

During the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of the 
VA with respect to notice to a claimant and the duty to 
assist.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  A 
recent VA regulation implements these new notice and duty to 
assist provisions.  See 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
These new provisions are applicable to all claims filed on or 
after the date of enactment of the law, or filed before the 
date of enactment and not yet final as of that date.  Because 
of the change in the law and the companion regulation, a 
remand is required for compliance with the new notice and 
duty to assist provisions.

The veteran seeks secondary service connection for a right 
hip condition.  Secondary service connection may be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection includes instances in which 
there is aggravation of a non-service connected condition 
which is proximately due to or the result of a service-
connected condition; in such a case, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

A January 2000 record from Craig F. Bisceglia, DPM 
(podiatrist), reflects an opinion that the veteran had 
compensatory pain in the right hip due to his left ankle 
disability.  An April 2000 VA orthopedic examination included 
an opinion that the veteran's right hip condition is related 
to his age and is not due to his left ankle condition.   

In July 2000, the RO informed the veteran that his case was 
being certified to the Board, that he had 90 days in which to 
submit additional evidence, and if he did so he should submit 
it directly to the Board.  In September 2000, the veteran 
submitted a statement to the Board in which he said, in part, 
that he was enclosing a copy of an April 19, 2000 report from 
Dr. Van Biber.  However, no such medical report was enclosed 
with the veteran's statement.  Given the notice and duty to 
assist provisions of the VCAA and companion regulation, an 
effort should be made to obtain this record as well as any 
other medical evidence since service pertaining to a right 
hip disability and any possible relationship with the 
service-connected left ankle disability.

Accordingly, the case is remanded for the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses, 
dates) all medical providers who have 
examined or treated him since service for 
a right hip disability and for his 
service-connected left ankle disability.  
The RO should then attempt to obtain 
copies of the related medical records 
which are not already on file.  This 
includes the reported April 19, 2000 
record of Dr. Van Biber.

2  The RO should perform any other notice 
and duty to assist action required by the 
VCAA and implementing regulation (new 
38 U.S.C.A. §§ 5103 and 5103A, and new 
38 C.F.R. § 3.159), such as providing an 
additional VA examination if warranted by 
the evidence which is developed on 
remand.

3.  Thereafter, the RO should review the 
claim for secondary service connection 
for a right hip condition.  If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

 

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




